EXHIBIT 10.16

This document constitutes part of a prospectus covering securities that have

been registered under the Securities Act of 1933.

The date of this prospectus is [Date].

MARSH & McLENNAN COMPANIES, INC.

2000 SENIOR EXECUTIVE INCENTIVE AND STOCK AWARD PLAN

AND

2000 EMPLOYEE INCENTIVE AND STOCK AWARD PLAN

Terms and Conditions for Award of Deferred Stock Units

to U.S. Award Recipients

This award of deferred stock units has been granted to you on [Grant Date] the
(“Grant Date”) under the Marsh & McLennan Companies, Inc. 2000 Senior Executive
Incentive and Stock Award Plan or the Marsh & McLennan Companies, Inc. 2000
Employee Incentive and Stock Award Plan (as applicable to you, the “Plan”). For
purposes of these Terms and Conditions, “MMC” means Marsh & McLennan Companies,
Inc. and any successor thereto.

 

I. GRANT, VESTING AND DISTRIBUTION OF AWARD; RESTRICTIVE COVENANTS AGREEMENT

 

  A. Grant of Award

 

  1. The enclosed letter from [MMC CEO], dated [Date], (the “Grant Letter”)
specifies the number of deferred stock units that comprises your individual
award (the “Award”). You must execute a Restrictive Covenants Agreement (as
described in Section I.C.) by the date specified in the Grant Letter to accept
the Award.

 

  B. Deferred Stock Units

 

  1. General. A deferred stock unit (“DSU”) represents an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to these Terms and
Conditions and the terms and conditions of the Plan, one (1) share of MMC common
stock as soon as practicable after vesting or as otherwise provided herein.

 

  2. Vesting. Subject to your continued employment, [Percentage] of the DSUs are
scheduled to vest on each of the [Vesting Dates] (each a “DSU Scheduled Vesting
Date”). If your employment terminates prior to a DSU Scheduled Vesting Date,
your right to the DSUs will be determined in accordance with Section III below.

 

  3. Delivery of Shares. Shares of MMC common stock in respect of the DSUs
covered by the Award shall be distributed to you as soon as practicable after
vesting, and in no event later than 60 days after vesting. The delivery of
shares in respect of your deferred stock units is conditioned on your (i) having
timely signed and returned a copy of the Restrictive Covenants Agreement
(defined below) to MMC as instructed and (ii) satisfaction of any applicable tax
withholding with respect to the Award.



--------------------------------------------------------------------------------

  C. Restrictive Covenants Agreement

As provided in these Terms and Conditions, you must execute a restrictive
covenants agreement in a form determined by MMC (“Restrictive Covenants
Agreement”) to accept the Award and for your Award to vest upon certain
terminations of employment. The Restrictive Covenants Agreement generally
applies for a period of one year commencing with your termination of employment.
You may obtain a copy of the Restrictive Covenants Agreement from MMC or an
agent appointed by MMC. You may wish to consider consulting an attorney (at your
own expense) before signing the Restrictive Covenants Agreement. Please retain a
copy of your signed Restrictive Covenants Agreement for your records.

 

II. RIGHTS OF DEFERRED STOCK UNITS

 

  A. Unless and until both the vesting conditions of the Award have been
satisfied and shares of MMC common stock have been delivered to you in
accordance with the terms and conditions described herein, you have only the
rights of a general unsecured creditor and you have none of the attributes of
ownership to such shares of stock (e.g., units cannot be used as payment for
stock option exercises; units may not be transferred or assigned; units have no
voting rights).

 

  B. Dividend equivalents are payable on each DSU at or after the time of
distribution of any dividend paid by MMC in respect of a share of its common
stock (a “Dividend Payment Date”), the record date of which occurs on or after
the Grant Date. You shall be entitled to receive an amount (less applicable
withholding) equal to such dividend payment as would have been made in respect
of one (1) share of MMC common stock for each DSU covered by the Award. Payment
of a dividend equivalent shall be made only with respect to DSUs that are
outstanding on the Dividend Payment Date.

 

III. TERMINATION OF EMPLOYMENT

If your employment with MMC or any of its subsidiaries or affiliates (the
“Company”) terminates, the following shall apply:

 

  A. Death

In the event your employment is terminated because of your death, the DSUs will
vest at such termination of employment.

 

  B. Permanent Disability

In the event your employment is terminated due to total and permanent disability
as determined under MMC’s long-term disability program, the DSUs will vest at
such termination of employment provided that you satisfy the condition to
vesting described in Section III.G.

 

2



--------------------------------------------------------------------------------

  C. Normal Retirement

In the event you retire from the Company on or after your Normal Retirement
Date, the DSUs will vest at such termination of employment provided that you
satisfy the condition to vesting described in Section III.G.

 

  D. Termination Other Than For Cause

 

  1. In the event your employment is terminated by the Company other than for
Cause (as defined below) prior to your Normal Retirement Date, the Award will
vest on a pro rata basis at such termination of employment provided that you
satisfy the condition to vesting described in Section III.G. The portion of DSUs
under the Award that vest is equal to a fraction, the numerator of which is the
number of days from the Grant Date to the date of your termination of
employment, and the denominator of which is the number of days from the Grant
Date to the Scheduled Vesting Date.

 

  2. For purposes of these Terms and Conditions, “Cause” shall mean:

 

  i. willful failure to substantially perform the duties consistent with your
position which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

 

  ii. willful violation of any written company policies including but not
limited to, the Company’s Code of Business Conduct & Ethics;

 

  iii. commission at any time of any act or omission that results in a
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;

 

  iv. unlawful use (including being under the influence) or possession of
illegal drugs;

 

  v. any gross negligence or willful misconduct resulting in a material loss to
the Company or any of its subsidiaries, or material damage to the reputation of
the Company or any of its subsidiaries; or

 

  vi. any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries, including the commission at any time of any
act of fraud, embezzlement, or material breach of fiduciary duty against the
Company or any of its subsidiaries.

 

  E. Sale of Business Unit For Which You Work

In the event of a sale or similar transaction involving the business unit for
which you work (the “Employing Company”) as a result of which the Employing
Company ceases to be a subsidiary of MMC, the Award will vest on a pro rata
basis at such termination of employment provided that you satisfy the condition
to vesting described in Section III.G.

 

3



--------------------------------------------------------------------------------

The portion of DSUs under the Award that vest is equal to a fraction, the
numerator of which is the number of days from the Grant Date to the date of your
termination of employment, and the denominator of which is the number of days
from the Grant Date to the Scheduled Vesting Date.

 

  F. All Other Employment Terminations

For all other terminations of employment, all of your rights, title and interest
in and to the Award, whether vested or unvested, shall be forfeited on the date
of such termination of employment, except to the extent that the Compensation
Committee of the MMC Board of Directors (the “Committee”) may determine
otherwise. For purposes of these Terms and Conditions, your employment will be
treated as terminated when you are no longer employed by MMC or any affiliate or
subsidiary of MMC.

 

  G. Condition to Vesting of Award Upon Termination of Employment

In the event of your termination of employment due to Permanent Disability,
Normal Retirement or Termination other than for Cause as described in Section
III.B, C or D, any unvested portion of the Award will vest as provided in
Section III.B, C or D; provided that you reaffirm your Restrictive Covenants
Agreement within 30 days following your termination of employment. Failure to
timely reaffirm and comply with the Restrictive Covenants Agreement will result
in forfeiture of all of your rights, title and interest in and to the Award,
whether vested or unvested.

 

  H. Definitions

As used in these terms and conditions, the term “Normal Retirement Date” shall
have the meaning given such term (or any comparable substitute term or concept)
set forth in MMC’s primary retirement plan or program applicable to you upon
your termination of employment.

 

IV. CHANGE IN CONTROL PROVISIONS

 

  A. Change in Control if Award is Assumed by a Successor

 

  1.

Upon the occurrence of a “Change in Control” of MMC, as defined in the Plan, if
the Award is Assumed (as defined in Section IV.A.2) by the entity effecting the
Change in Control, the Award will become fully vested upon the earlier of the
next Scheduled Vesting Date and your termination of employment without Cause or
for Good Reason (as defined in the next sentence) during the 24-month period
following such Change in Control. For purposes of these Terms and Conditions,
“Good Reason” includes any of the following without your written consent: (i) a
reduction in your base salary; (ii) a reduction in your annual incentive
opportunity (including a material adverse change in the method of calculating
your annual incentive); (iii) a material diminution of your duties,
responsibilities or authority; or (iv) a relocation of more than 50 miles from
your office location in effect immediately prior to the

 

4



--------------------------------------------------------------------------------

 

Change in Control; provided that you provide MMC with written notice of your
intent to terminate your employment for Good Reason within 60 days of your
becoming aware of any circumstances set forth above (with such notice indicating
the specific termination provision above on which you are relying and describing
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide MMC with at least 30 days following receipt of such notice to remedy
such circumstances.

 

  2. For purposes of these Terms and Conditions, an Award will be considered
assumed (“Assumed”) if the following conditions are met:

 

  i. The Award is converted into a replacement award (the “Replacement Award”)
in a manner that is consistent with the treatment of an equal number of shares
of MMC stock covered by the Award in connection with the Change in Control.

 

  ii. The Replacement Award contains provisions for scheduled vesting and
treatment on termination of employment (including the definition of Cause) that
are no less favorable to you than the Award, and all other terms of the
Replacement Award (other than the security and number of shares represented by
the Replacement Award) are substantially similar to the Award.

 

  iii. The security represented by the Replacement Award is of a class that is
publicly held and widely traded on an established stock exchange.

 

  B. Change in Control if Award is not Assumed by a Successor

 

  1. Upon the occurrence of a Change in Control of MMC, if the Award is not
Assumed by the entity effecting the Change in Control, the Award will become
fully vested on the date of the Change in Control and any restrictions contained
in the terms and conditions of the grant of the Award shall lapse.

 

  2. If in the Change in Control transaction shareholders of MMC receive
consideration consisting of cash or other property (including securities of a
successor or parent corporation), there shall be delivered to you the
consideration which you would have received in such transaction had you been,
immediately prior to such transaction, a holder of that number of shares of MMC
common stock equal to the number of shares of MMC common stock deliverable upon
a Change in Control in respect of any DSUs covered by the Award.

 

  C. Additional Payment

 

  1.

Should the vesting of your DSUs under the Award accelerate because of a Change
in Control, all or part of the value thereof (the “Acceleration Value”) may be
subject to a 20% federal excise tax (the “Excise Tax”) under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Excise Tax is
imposed on a

 

5



--------------------------------------------------------------------------------

 

select group of highly-compensated employees when the value, as determined by
applicable regulations, of payments in the nature of compensation contingent on
a Change in Control (including an amount reflecting the value of the accelerated
vesting of the Award) equals or exceeds three times the average of such
employee’s last five years’ W-2 earnings.

 

  2. If a Change in Control occurs and the vesting of DSUs under the Award is
accelerated, MMC will determine if the Excise Tax is payable by you. If the
Excise Tax is payable by you, MMC will pay to you, within five days of making
the determination, an amount of money (the “Additional Payment”) such that after
payment of applicable federal, state and local income taxes (other than any
taxes arising under Section 409A of the Code), employment taxes and any Excise
Tax imposed upon the Additional Payment, you will retain an amount of the
Additional Payment equal to the Excise Tax imposed in respect of the
Acceleration Value. If the Additional Payment, after payment of such taxes, is
later determined to be less than the amount necessary to reimburse you for the
Excise Tax you owe in respect of the Acceleration Value, a further payment will
be made to you. If the Additional Payment, after payment of applicable taxes, is
later determined to be more than the amount necessary to reimburse you for the
Excise Tax you owe in respect of the Acceleration Value, you will be required to
reimburse MMC (or its successor) for such excess.

 

V. ADDITIONAL PROVISIONS APPLICABLE TO COVERED EMPLOYEES

Notwithstanding any other provision herein, for any employee determined by the
Committee to be likely to be a covered employee within the meaning of
Section 162(m)(3) of the Code in the year the Award vests, delivery of shares in
respect of the Award shall be postponed until the earlier of (i) the earliest
date at which the Committee reasonably anticipates that the deduction of the
payment of such Award will not be limited or eliminated by application of
Section 162(m) of the Code or (ii) the calendar year in which such employee
terminates employment. According to Internal Revenue Service regulations,
“covered employees” include (1) the chief executive officer of MMC as of the
last day of the year and (2) the four highest-paid executive officers of the
Company, other than the chief executive officer of MMC, who are employed on the
last day of the year.

 

VI. OTHER PROVISIONS

 

  A. No Right to Continued Employment. The granting of an Award does not give
you any right to continue to be employed by the Company for any specific
duration, or restrict, in any way, your right or the right of your employer to
terminate your employment at any time for any reason, with or without cause or
prior notice. Nothing in these Terms and Conditions or the Plan gives you any
right to continue in the employ of the Company or interfere in any way with your
right, or the right of the Company, to terminate your employment at any time.

 

6



--------------------------------------------------------------------------------

  B. Any shares that may be deliverable to you following your death shall be
delivered to the person or persons to whom your rights pass by will or the law
of descent and distribution, and such delivery shall completely discharge the
Company’s obligations under the Award.

 

  C. The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer, of any shares of MMC common stock due to you
which results from the inability of the Company to obtain, or in any delay in
obtaining, from each regulatory body having jurisdiction, all requisite
authority to issue or transfer shares of MMC common stock, if counsel for the
Company deems such authority necessary for the lawful issuance or transfer of
any such shares.

 

  D. The Award is subject to all of these Terms and Conditions and to the terms
and conditions of the Plan and to the terms and conditions of any employment
agreement or offer letter between you and the Company regarding the treatment of
equity-based awards upon certain terminations of employment (“Contractual
Provisions”), and your acceptance of the Award shall constitute your agreement
to the terms and conditions of the Plan and the administrative regulations of
the Committee. In the event of any inconsistency between these Terms and
Conditions, the Contractual Provisions and the provisions of the Plan, the
provisions of the Plan shall prevail. In the event of any inconsistency between
these Terms and Conditions and any Contractual Provisions, the Contractual
Provisions shall prevail. Your acceptance of the Award constitutes your
agreement that the shares of MMC common stock acquired hereunder, if any, will
not be sold or otherwise disposed of by you in violation of any applicable
securities laws or regulations.

 

  E. The Award shall be subject to such additional administrative regulations as
the Committee may, from time to time, adopt. All decisions of the Committee upon
any questions arising under these Terms and Conditions or the Plan shall be
conclusive and binding. The Committee may delegate to any other individual or
entity the authority to perform any or all of the functions of the Committee
under the Award, and references to the Committee shall be deemed to include any
such delegate.

 

  F. The Committee may, in its sole discretion, amend the terms of the Award;
provided, however, that if the Committee concludes that such amendment is likely
to materially impair your rights with respect to the Award, such amendment shall
not be implemented with respect to your Award without your consent.

 

  G. The Committee has full discretion and authority to control and manage the
operation and administration of the Awards and the Plan. The Committee is
comprised of at least two members of the MMC Board of Directors.

 

  H. The Plan, and the granting of Awards thereunder, and any delivery of shares
in respect of an Award and the obligations of the Company and employees under
the Plan, shall be subject to all applicable governmental laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, including, but not limited to, tax and securities regulations.

 

7



--------------------------------------------------------------------------------

  I. The MMC Board of Directors may amend, alter, suspend, discontinue or
terminate the Plan or the Committee’s authority to grant awards under the Plan;
except that, without the consent of an affected participant, no such action may
materially adversely affect the rights of such participant under any award
theretofore granted to him or her. Following the occurrence of a Change in
Control (as defined in the Plan), the MMC Board of Directors may not terminate
the Plan or amend the Plan with respect to awards that have already been granted
in any manner adverse to employees.

 

  J. Awards relating to not more than eighty million (80,000,000) shares of MMC
common stock (par value $1.00 per share), plus such number of shares authorized
and reserved for awards pursuant to certain preexisting share resolutions
adopted by the MMC Board of Directors, may be made over the life of the Marsh &
McLennan Companies, Inc. 2000 Employee Incentive and Stock Award Plan. Awards
relating to not more than eight million (8,000,000) shares of MMC common stock
(par value $1.00 per share), plus such number of shares remaining unused under
preexisting stock plans approved by MMC’s stockholders, may be issued under the
Marsh & McLennan Companies, Inc. 2000 Senior Executive Incentive and Stock Award
Plan. Employees of the Company will be eligible for awards under the Plan. MMC
common stock is traded on the New York Stock Exchange under the symbol “MMC” and
is subject to market price fluctuation. Shares of MMC common stock delivered in
respect of the Award may be obtained through open market purchases, treasury
stock or newly issued shares.

 

  K. The Plan is not qualified under Section 401(a) of the Code and is not
subject to the provisions of the Employee Retirement Income Security Act of
1974. Your right to payment of your Award is the same as the right of an
unsecured general creditor of the Company.

 

  L. There are no investment fees associated with your Award, and MMC pays all
administrative expenses associated with your Award, although you will be
responsible for any fees associated with the sale of any shares of MMC common
stock delivered in respect of the Award.

Please retain this document in your permanent records. If you have any questions
regarding the Plan or your Award or would like an account statement detailing
the number of units covered and the vesting date(s) of such Award or any other
information, please contact:

MMC Global Compensation

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York l0036-2774

Telephone Number: (212) 345-5000

Facsimile Number: (212) 345-4767

 

8



--------------------------------------------------------------------------------

VII. FEDERAL INCOME TAX CONSIDERATIONS

The following is a summary of the United States Federal income tax consequences
of your Award. This discussion does not address all aspects of the U.S. Federal
income tax consequences that may be relevant to you in light of your personal
investment or tax circumstances and does not discuss any state or local tax
consequences of your Award. This section is based on the Internal Revenue Code
of 1986, as amended, its legislative history, existing and proposed regulations
under the Code, and published rulings and court decisions, all as currently in
effect. These laws are subject to change, possibly on a retroactive basis.
Please consult your own tax advisor concerning the application of the U.S.
Federal income tax laws to your particular situation, as well as the
applicability and effect of any state or local tax laws before taking any
actions with respect to your Award

 

  A. Deferred Stock Units

You will not be subject to tax upon the grant of deferred stock units. Upon
vesting of deferred stock units, the fair market value of the shares of common
stock covered by the Award on the vesting date will be subject to FICA
employment tax withholding. Upon distribution of the shares of common stock (or,
in the event Section IV.A.3 is applicable, cash or other property) underlying
the deferred stock units, you will recognize as compensation income an amount
equal to the fair market value on the date of distribution of the shares of
common stock (and/or cash or other property) received. This amount of income
will be subject to income tax withholding on the date of distribution. Your
basis in any shares of common stock received will be equal to the fair market
value of the shares of common stock on the date of distribution, and your
holding period in such shares will begin on the day following the date of
distribution. If any dividend equivalents are paid to you, they will be
includible in your income as additional compensation (and not as dividend
income) and will be subject to income and employment tax withholding. In the
taxable year in which you recognize ordinary income on account of shares of
common stock awarded to you, the Company generally will be entitled to a
deduction equal to the amount of income recognized by you.

 

  B. Section 409A

Notwithstanding any other provision herein, your Award may be subject to
additional restrictions to ensure compliance with the requirements of
Section 409A of the Code (regarding nonqualified deferred compensation) and
regulations thereunder. The Committee intends to administer the Awards in
accordance with Section 409A of the Code and reserves the right to make changes
in the terms or operations of the Awards (including changes that may have
retroactive effect) deemed necessary or desirable to comply with Section 409A of
the Code. This means, for example, that the timing of distributions may be
different from those described in this document or in other materials relating
to the Award or the Plan that do not yet reflect Section 409A of the Code and
the regulations thereunder. If your Award is not in compliance with Section 409A
of the Code, you may be subject to immediate taxation of all vested but unpaid
awards under the Plan that are subject to Section 409A of the Code, plus
interest at the underpayment rate plus 1%, plus a 20% penalty.

 

9



--------------------------------------------------------------------------------

VIII. RESALE RESTRICTIONS

 

  A. If you are an “affiliate” of MMC at the time you receive shares of MMC
common stock in respect of the Award, your ability to resell those shares may be
restricted. In order to resell such shares, you will be required either to
observe the resale limitations of Rule 144 of the Securities Act of 1933, as
amended (the “Securities Act”), or offer your shares for resale in compliance
with another applicable exemption from the registration requirements of the
Securities Act.

 

  B. An “affiliate” is defined, for purposes of the Securities Act, as a person
who directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, MMC. A “person” is defined to
include any relative or spouse of the person and any relative of the person’s
spouse who has the same home as the person, any trust, estate, corporation or
other organization in which the person or any of the foregoing persons has
collectively more than 10% beneficial interest, and any trust or estate for
which the person or any of the foregoing persons serves as trustee, executor or
in any similar capacity. A person “controls, is controlled by or is under common
control” with MMC when that person directly or indirectly possesses the power to
direct or cause the direction of the management and policies of MMC whether
through the ownership of voting securities, by contract or otherwise.

 

IX. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

 

  A. The Annual Report on Form 10-K of MMC for its last fiscal year, MMC’s
Registration Statement on Form 8 dated February 3, 1987, describing MMC common
stock, including any amendment or reports filed for the purpose of updating such
description, and MMC’s Registration Statement on Form 8-A/A dated January 26,
2000, describing the Preferred Stock Purchase Rights attached to the common
stock, including any further amendment or reports filed for the purpose of
updating such description, which have been filed by MMC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated by
reference herein.

 

  B. All documents subsequently filed by MMC pursuant to Sections 13(a), 13(c),
14 and 15(d) of the Exchange Act, subsequent to the end of MMC’s last fiscal
year and prior to the filing of a post-effective amendment which indicates that
all securities offered have been sold or which deregisters all securities then
remaining unsold, shall be deemed to be incorporated by reference herein and to
be a part hereof from the date of filing of such documents.

 

  C. The Annual Report can be viewed on MMC’s website at
http://www.mmc.com/annualreport.html. Participants may receive without charge,
upon written or oral request, a copy of any of the documents incorporated herein
by reference and any other documents that constitute part of this Prospectus by
contacting MMC Global Compensation as indicated above.

 

10